Citation Nr: 0629970	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

5.  Basic eligibility for nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The dates of service of the appellant are unverified.  

This matter comes before the Board of Veterans' Apeals 
(Board) on appeal from rating decisions entered in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, and in July 2003 by 
the RO in Buffalo, New York, denying the appellant's claims 
for service connection for left and right knee disorders and 
for tinnitus, his claim to reopen for service connection for 
a low back disorder, and his claim for basic eligibility for 
VA nonservice-connected disability pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

Of record is a Department of Defense Form 214, Certificate of 
Release or Discharge from Active Duty, indicating that the 
appellant served on active duty from October 1979 to February 
1980.  No prior active service was noted and inactive service 
totaling one month and twenty-one days was therein set forth.  
The RO thereafter determined, beginning in May 1987, that the 
service from October 1979 to February 1980, as indicated in 
the aforementioned document, was active duty for training, 
albeit without confirmation from the service department.  
Further input from the service department is deemed necessary 
in order to distinguish any and all periods of active duty, 
active duty for training, and inactive duty training.  

The record also indicates that the appellant served in the 
Army National Guard from April 1992 to February 2001, with 
prior reserve component service totaling twelve years, seven 
months, and twenty-three days.  Other data on file indicate 
that the appellant, as a member of the New York Army National 
Guard, was ordered to active military service for two days on 
March 14 and 15, 1993.  Orders not specifically referencing 
the appellant denote an annual training period with the New 
York Army National Guard from April 23 to May 7, 1994, and, 
also, that the South Carolina Army National Guard called its 
members to active military service for an indefinite period, 
beginning on August 23, 1998, for relief efforts following 
Hurricane Bonnie.  

In connection with the instant appeal, the appellant alleges 
that he sustained injuries to his low back and knees while in 
military service and that his tinnitus likewise originated 
during or as a result of military service.  However, as the 
dates of active duty, active duty for training, and inactive 
duty training are unverified, remand for clarification is 
required prior to entry by the Board of a final decision as 
to the foregoing matters and the appellant's pension 
eligibility.  Efforts must also be made to ensure that copies 
of all pertinent service medical records are obtained for 
review.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the appellant must 
be notified what additional information 
and evidence are needed to substantiate 
his claims for service connection for 
left and right knee disorders and 
tinnitus, his claim to reopen for service 
connection for a low back disorder, and 
his claim for basic eligibility for VA 
nonservice-connected disability pension 
benefits, to include notice to him of the 
five elements of a service connection 
claim set forth in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473, 484-486 
(2006).  The appellant must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending on the response received from 
the appellant, VA must then undertake any 
and all actions necessary for compliance 
with its duty to assist obligation under 
the VCAA.  

2.  By contact with the service 
department, the New York and South 
Carolina Army National Guard, or other 
source, the exact dates of all periods of 
active duty, active duty for training, or 
inactive duty training served by the 
appellant must be ascertained.  Such data 
must then be reduced to writing and made 
a part of his claims folder.  

3.  Efforts must be made to ensure that 
copies of all service medical records 
compiled during any period of active 
duty, active duty for training, or 
inactive duty training served by the 
appellant must be obtained for inclusion 
in his claims folder.  

4.  Lastly, the appellant's claims for 
service connection for left and right 
knee disorders and tinnitus, his claim to 
reopen for service connection for a low 
back disorder, and his claim for basic 
eligibility for VA nonservice-connected 
disability pension benefits, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

